Citation Nr: 1145271	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  97-33 817A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to a rating in excess of 50 percent for schizophrenia prior to November 14, 1997.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on June 8, 2011, that vacated an April 2010 Board decision as to the issue remaining on appeal and remanded the matter for consideration under the applicable rating criteria for psychotic disorders effective prior to November 7, 1996.  The Board's April 2010 determinations granting a 100 percent rating for schizophrenia effective from November 14, 1997, and as to the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) prior to April 16, 1998, were not disturbed.  The Court had previously vacated a March 2001 Board decision on the appeal in July 2004.  

The issue remaining on appeal initially arose from a November 1996 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  An August 2010 rating decision effectuated the Board's grant of a 100 percent rating for schizophrenia effective from November 14, 1997.  

The Board also notes that the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court declined, however, to decide whether in a case where TDIU is part of a claim for an increased disability rating the issue of TDIU would be inextricably intertwined with any determination regarding the proper schedular rating of the underlying disability or disabilities.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in September 2009.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

During the course of this appeal the schedular criteria for evaluations of psychiatric disabilities were amended, effective November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) overruled in part on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed.Cir.2003). 

The applicable criteria in effective prior to November 7, 1996, provided a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability, a 70 percent rating with lesser symptomatology such as to produce severe impairment of social and industrial adaptability, and a 50 percent rating with a considerable impairment of social and industrial adaptability.  38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (prior to Nov. 7, 1996).

Prior to November 7, 1996, 38 C.F.R. § 4.16(c), provided that where the only service-connected disability was a mental disorder assigned a 70 percent schedular evaluation, which precluded the appellant from securing or following a substantially gainful occupation, the mental disorder would be assigned a 100 percent schedular evaluation rather than an extra-schedular total evaluation.  See 61 Fed. Reg. 52695, 52700 (Oct. 8, 1996). 

The criteria in effective from November 7, 1996, provide a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (from Nov. 7, 1996).  

In this case, the Board notes that in correspondence dated in June 2009 the Veteran's attorney had requested that a retrospective medical opinion be obtained in this case, although more recently he has asserted that the current evidentiary record is adequate to grant the benefits sought on appeal.  The Court has held that a retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

In this regard, the evidence of record shows that at his VA examination in September 1996 VA the Veteran reported he had been "medically disabled" for the past two years and that in January 1995 he was told by his doctor not to work because of his back and knee problems.  An Axis IV diagnosis was provided with a global assessment of functioning (GAF) score of 50 described as representative of a serious social and occupational impairment.  The examiner stated that the Veteran's orthopedic problems and obesity made it difficult for him to do physical work, but that some sedentary employment was possibly feasible.  The evidence of record also includes a copy of a January 1995 insurance claim in which the Veteran reported that he became too disabled to work due to disability on January 31, 1995.  The section of the form completed by a VA physician included diagnoses of degenerative arthritis of the lumbosacral and cervical spines, but noted the Veteran was not totally disabled and was capable of part-time work.  It was further noted that his progress had stabilized and that he was capable of returning to work to perform desk work.  

On a credit insurance claim form dated in August 1996 the Veteran reported that he had stopped working full-time on July 10, 1996.  He noted he was unable to continue his occupation of farming and buying and selling horses because he was not able to lift over ten pounds or to walk any amount or drive long distances.  The claim form also included statements from J.S.K., M.D., indicating the Veteran was totally disabled and providing an objective diagnosis of severe degenerative arthritis of the spine.  

In correspondence dated in June 2009 the Veteran asserted that his service-connected schizophrenia had made it impossible for him to follow a substantially gainful occupation from at least September 3, 1995, and in a brief to the Court his attorney asserted that there was no evidence of record demonstrating that since his discharge from service the Veteran had ever been able to demonstrably obtain or retain employment or to follow a substantially gainful occupation.  However, on VA Forms 21-8940 in March 1995 and September 1996 the Veteran reported he had worked 80 hours per week as a self-employed farmer from 1983 until January 1994.  He stated the most he had earned in one year was $45,000 and noted this had occurred in the 1970's.  He reported he had been self-employed during that period.  It was also reported that the Veteran had worked as a self-employed painter from 1958 to 1983.  In an October 1997 VA Form 21-8940 he reported he had not worked full time since 1992 and that the most he had earned in one year was $135,000 and noted this had occurred in 1992.  In a notarized November 1997 statement the Veteran, in essence, reported he lost his self-employment due to schizophrenia, anxiety, mental stress, and flashbacks.  

VA treatment records dated in October 1995 noted the Veteran reported he was still farming at that time.  A November 1997 report noted that because of extensive physical disabilities he was unable to work in any capacity requiring physical exertion, but also noted that he had been previously successful in managing his own business.  Subsequent records show he was a minister working with his church.  In statements dated in July 1998 and October 1998 the Veteran's VA psychiatrist noted that over the years he had functioned in a responsible and productive manner.  In light of the conflicting evidence of record, the Board finds that a retrospective medical opinion would be helpful in this case.

The Board also notes that a July 1997 VA treatment report shows that the Veteran stated his claim for Social Security Administration (SSA) disability benefits had been denied, but the examiner noted that based upon a conversation among the group it became apparent that he had applied for Supplemental Security Income (SSI) benefits.  The Veteran's attorney has asserted that SSA wage reports for the years 1995 and 1996 and that his employment over the years was not sufficient for him to apply for SSA disability, in essence, demonstrated a more severe service-connected disability.  See correspondence from the attorney dated June 3, 2009, and Appellant's Brief electronically filed with the Court on March 30, 2011.  The Board finds that the records associated with a SSA claim are not of record and that they should be obtained to assist the Veteran in substantiating his claim.

The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records."). 

The Board further notes that VA treatment records dated in March 2010 were added to the claims file subsequent to the April 2010 Board decision without waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for schizophrenia.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination for a retrospective opinion as to the nature and severity of his service-connected schizophrenia prior to November 14, 1997.  The examiner should elicit any necessary clarification as to his prior work history.  An opinion should also be provided as to the extent of any occupational impairment manifest as a result of the service-connected disability.  

To the extent possible, the examiner should address whether prior to November 14, 1997, the Veteran's schizophrenia was manifested by (a) active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability, (b) by lesser symptomatology such as to produce severe impairment of social and industrial adaptability, or (c) by a considerable impairment of social and industrial adaptability.  

For the period from November 7, 1996, and before November 14, 1997, the examiner should address whether the disability was manifested: 

(a) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or 

(b) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, or

(c) by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the lay and medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


